DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments, see “Applicant’s Arguments/Remarks”, filed 06/09/2021, with respect to Objections to the Drawings and Claims, and the Rejection under U.S.C. 112(b) have been fully considered and are persuasive.  The Objections to the Drawings and Claims, and the Rejection under U.S.C. 112(b) has been withdrawn. 
3. Applicant’s arguments with respect to Claims 1-2 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

is unreliable when the measure CO2 content includes artifacts” (Para. 0017). These two phrases (“a likelihood that the measurement is unreliable” vs “a likelihood that the measurement includes artifacts”) are not equivalent, and contain different claim interpretations. Therefore, Claims 1, 8, and 16 are rejected for failing to comply with the written description. Claims 2-7, 9-15, and 17-20 are rejected based on their dependencies to the aforementioned independent claims. 
7. Claims 1-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Applicant’s Specification gives no guidance or examples as to how one of ordinary skill in the art would determine a “likelihood that a measurement includes artifacts”, as the Specification only discusses a “likelihood that the measurement is unreliable when the measured CO2 content includes artifacts” (Para. 0017). As no prior art teaches this concept, it is unclear how one of ordinary skill in the art would determine this “likelihood” without undue experimentation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claims 1, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9. The phrase "the likelihood that the measured CO2 content used to generate the measurement includes artifacts" in Claims 1, 8, and 16 is a relative term which renders the claim indefinite.  The phrase "the likelihood that the measured CO2 content used to generate the measurement includes artifacts" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The aforementioned phrase is indefinite as a signal or measurement either does or doesn’t contain an artifact. It is unclear how this fact can be interpreted as a likelihood, as there are only two options, either yes or no, whereas a likelihood implies some sort of percentage or determination that artifacts are present that isn’t a clear yes or no. Because of the issues presented with the interpretation, no prior art is able to be applied. The Examiner notes that once this issue is remedied/clarified that prior art could potentially be applied. 

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the updated PTO-892 (EP 2217141, US 20210251501, US 20130289364, . 
11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
12. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	14. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	15. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	16. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792